Exhibit 10.1
SECOND AMENDMENT TO LEASE AGREEMENT
     THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made as of
the 1st day of February, 2008 (the “Effective Date”) by and between NORFOLK
SOUTHERN RAILWAY COMPANY, a Virginia corporation (“Landlord”) and JOHNSTOWN
AMERICA CORPORATION, a Delaware corporation (“Tenant”).
W I T N E S S E T H:
     WHEREAS, Landlord and Tenant entered into that certain Lease Agreement
dated as of December 20, 2004, as amended by that certain First Amendment to
Lease Agreement dated as of December 1, 2005 (as amended, the “Lease”), for
certain improved real property located in Roanoke, Virginia and having an area
of approximately 11.6 acres (the “Premises”);
     WHEREAS, Landlord and Tenant desire to modify certain provisions contained
in the Lease as hereinafter stated.
     NOW THEREFORE, in consideration of the mutual covenants contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Lease is hereby amended, and the parties hereto do
agree as follows:
     1. Tenant’s Right to Suspend Operations. The first sentence in Section 3 of
Exhibit B to the Lease is hereby deleted in its entirety, and the following
sentence in inserted in lieu thereof:
“At any time during the Renewal Term, Tenant shall be permitted in its sole and
absolute discretion, on a one-time basis upon at least sixty (60) days’ prior
written notice thereof to Landlord (the “Go Dark Notice”), to cease operations
or “go dark” at the Premises (the “Go Dark Right”) for up to a consecutive
twelve (12) month period (the “Go Dark Period”); provided, however, that Tenant
shall not have such right at any time that a default or event of default has
occurred and is continuing under this Lease.”
     2. Landlord’s Termination for Convenience. The first sentence in
Section 10(A)(2) of Exhibit B to the Lease is hereby deleted in its entirety,
and the following sentence in inserted in lieu thereof: “Landlord shall have the
right to terminate this Lease at any time during the Renewal Term.”
     3. Tenant’s Termination for Convenience. The first sentence in
Section 10(B)(2) of Exhibit B to the Lease is hereby deleted in its entirety,
and the following sentence in inserted in lieu thereof: “Tenant shall have the
right to terminate this Lease at any time during the Renewal Term.”
     4. Capitalized Terms. Capitalized terms used in this Amendment shall have
the meaning ascribed to them in the Lease unless otherwise expressly provided
herein to the contrary.
     5. Ratification; Successors and Assigns. Landlord and Tenant acknowledge
and agree that the Lease, as amended by this Amendment, is hereby ratified and
confirmed and in full force and effect. This Amendment shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment in
duplicate, each part being an original, as of the day and year first above
written.

                  Witness:       LANDLORD:    
 
                              Signature
Name:       NORFOLK SOUTHERN RAILWAY COMPANY,
a Virginia corporation    

               
 
      By:        
 
               
 
      Name:        
 
               
Witness:
      Title:        
 
               
 
                        Date of Landlord Signature:            
 
   
Signature
                Name:       [SEAL]
   
 
                  Witness:       TENANT:    
 
                        JOHNSTOWN AMERICA CORPORATION,
a Delaware corporation                  
Signature
               
Name:
               
 
               
 
      By:        
 
               
 
      Name:        
 
               
Witness:
      Title:        
 
               
 
                        Date of Tenant Signature:            
 
   
Signature
               
Name:
               
 
                        [SEAL]
   

 